Filed 3/11/22


                        CERTIFIED FOR PUBLICATION


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                DIVISION ONE

                           STATE OF CALIFORNIA



 THE PEOPLE,                               D078191

         Plaintiff and Respondent,

         v.                                (Super. Ct. No. SCN124346)

 YOLANDA HARDEN,

         Defendant and Appellant.


       APPEAL from an order of the Superior Court of San Diego County,
Joan Weber, Judge. Affirmed.

       David M. McKinney, under appointment by the Court of Appeal for
Defendant and Appellant.
       Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Eric A.
Swenson and Heather M. Clark, Deputy Attorneys General, for Plaintiff and
Respondent.
      This appeal illustrates the appropriate use of a prior appellate opinion’s
resolution of an issue of law in determining whether a petitioner has

established a prima facie case under Penal Code section 1170.95.1
      In 2001, a jury convicted Yolanda Harden of murdering 85-year-old
Alfred P. during a residential burglary and robbery. This court affirmed her
conviction of first degree murder with special circumstances in a partially
published opinion, People v. Harden (2003) 110 Cal.App.4th 848 (Harden I.).)
Among other things, Harden I rejected a claim of instructional error because
there was no evidence sufficient to sustain a finding that Harden was an
aider and abettor. (Id. at p. 864, fn. 11.) Harden I concluded, “a rational jury
could not reasonably infer that . . . any person other than Harden[] was
Alfred’s actual killer.”
      Now some 20 years later, asserting she “did not kill anyone” but merely
“crept in and stole” property, Harden filed a petition to vacate her conviction
under section 1170.95. The trial court, which did not have the benefit of the
Supreme Court’s subsequent decision in People v. Lewis (2021) 11 Cal.5th 952
(Lewis), denied the petition on the grounds that her claim is “completely
inconsistent” with the facts recited in Harden I.
      We affirm, although on slightly different reasoning. In reviewing the
record of conviction at the prima facie stage, a trial court is not permitted to
engage in “ ‘factfinding involving the weighing of evidence or the exercise of
discretion.’ ” (Lewis, supra, 11 Cal.5th at p. 972.) The relevant inquiry at
this stage is not whether factual findings recited in the prior appellate
opinion are inconsistent with the petitioner’s claims. Rather, the key
question is whether legal determinations in the prior opinion refute those
claims as a matter of law.


1     All statutory references are to the Penal Code.
                                        2
      As we explain, Harden I conclusively established as law of the case that
Harden’s first degree murder conviction was based on a theory that she was
the actual killer. Because, as the actual killer, she would still be convicted of
first degree murder even under recent amendments to the murder statutes
that narrow liability for the crime, the trial court correctly denied her
1170.95 petition without issuing an order to show cause.

              FACTUAL AND PROCEDURAL BACKGROUND
A.    The Murder
      In October 2000, Alfred and Marion P., then in their 80’s, lived in a
retirement community. (Harden I, supra, 110 Cal.App.4th at p. 851.)
Harden tricked her way inside on the pretext of needing to use their
telephone to call a taxi. Once inside and while Marion was asleep, she stole
jewelry and credit cards. After Harden left, Marion awakened to find Alfred
dead in the living room. He had been strangled. (Id. at pp. 851–852.)
      Marion’s stolen credit card was used that day to place telephone calls to
Harden’s family members and boyfriend. (Harden I, supra, 110 Cal.App.4th
at pp. 852‒853.) Later the same day, Harden pawned Marion’s jewelry. (Id.
at p. 853.)
      At trial, the court instructed the jury on deliberate and premeditated
murder (CALJIC No. 8.20) as well as felony murder (CALJIC No. 8.21). The
jury was also asked to determine whether the killing occurred during “special

circumstances”—namely, burglary and/or robbery.2


2      The People’s theory was that Harden entered the home intending only
to steal, but decided to kill once inside. In closing argument, the prosecutor
told the jury that the nature of Alfred’s injuries evidenced a deliberate and
premeditated killing. Outside the jury’s presence, he conceded that felony
murder was the stronger of the two theories.

                                        3
      The jury convicted Harden of first degree murder with special
circumstances. It also found that she personally inflicted great bodily injury

on Alfred.3 The court sentenced Harden to life in prison without the
possibility of parole, to be served consecutively to an aggregate term of six
years four months for other convictions. (Harden I, supra, 110 Cal.App.4th at
p. 855.)
B.    The First 1170.95 Petition
      In February 2019, Harden filed a petition to vacate her convictions and

for resentencing under section 1170.95.4 The trial court denied the petition a
month later without issuing an order to show cause. Harden did not timely
appeal that ruling.
C.    The Second 1170.95 Petition
      In August 2019, Harden filed another section 1170.95 petition. Her
accompanying declaration states she “did not kill anyone in the commission
of any felony.” She claimed to have entered Alfred and Marion’s home
through an open door, saw “what looked like a man sleeping on the couch,”
and “crept in and stole various items of property.” She asked the court to
appoint counsel.
      The People filed an “initial response,” primarily asserting that having
been convicted of first degree murder with “found-true” special
circumstances, Harden could not establish a prima facie case. In the reply,
defense counsel maintained that Harden’s declaration established a prima
facie case, despite being contradicted by facts recited in Harden I.



3    Other charges and convictions are stated in Harden I, supra, 110
Cal.App.4th at pages 853 to 854.
4     The first section 1170.95 petition is not in the record on appeal.
                                       4
      The court denied the petition without issuing an order to show cause
because Harden’s declaration was “completely inconsistent” with trial
testimony showing “[Harden] as the killer, not anyone else.”

                                  DISCUSSION
A.    The Section 1170.95 Framework
      Effective January 1, 2019, Senate Bill No. 1437 amended the felony-
murder rule by adding section 189, subdivision (e). It provides that a
participant in the qualifying felony is liable for felony murder only if the
person: (1) was the actual killer; (2) was not the actual killer but, with the
intent to kill, acted as a direct aider and abettor; or (3) was a major
participant in the underlying felony and acted with reckless indifference to
human life. (See People v. Gentile (2020) 10 Cal.5th 830, 842.) The
Legislature also amended the natural and probable consequences doctrine by
adding subdivision (a)(3) to section 188, which states that “[m]alice shall not
be imputed to a person based solely on his or her participation in a crime.”
(§ 188, subd. (a)(3).)
      Under section 1170.95, a person convicted of felony murder or murder
based on the natural and probable consequences doctrine may petition the
sentencing court to vacate the conviction and be resentenced on any
remaining counts if she could not have been convicted of murder because of
these statutory changes. (See Lewis, supra, 11 Cal.5th at pp. 959–960.)
A section 1170.95 petition must show that: “(1) A complaint, information, or
indictment was filed against the petitioner that allowed the prosecution to
proceed under a theory of felony murder, murder under the natural and
probable consequences doctrine or other theory under which malice is
imputed to a person based solely on that person's participation in a
crime . . . . [and] (2) The petitioner was convicted of murder . . . following a

                                         5
trial . . . .[and] (3) The petitioner could not presently be convicted
of murder . . . because of changes to Section 188 or 189 made effective
January 1, 2019.” (§ 1170.95, subd. (a)(1)–(3).)
      If the section 1170.95 petition contains all the required information,
including a declaration by the petitioner that she was convicted of murder
and is eligible for relief, section 1170.95, subdivision (c) requires the court to
appoint counsel to represent the petitioner, if requested; to direct the
prosecutor to file a response to the petition and permit the petitioner to file a
reply; and to determine if the petitioner has made a prima facie showing that
she is entitled to relief. (Lewis, supra, 11 Cal.5th at p. 961.) If the petitioner
has made such a showing, the trial court “shall issue an order to show cause”
and conduct an evidentiary hearing. (§ 1170.95, subds. (c) & (d).)
      The prima facie inquiry under section 1170.95 is “limited.”
(Lewis, supra, 11 Cal.5th at p. 971.) The court “ ‘ “takes petitioner's factual
allegations as true and makes a preliminary assessment regarding whether
the petitioner would be entitled to relief if his or her factual allegations were
proved. If so, the court must issue an order to show cause.” ’ ” (Ibid.) “In
reviewing any part of the record of conviction at this preliminary juncture, a
trial court should not engage in ‘factfinding involving the weighing of
evidence or the exercise of discretion.’ ” (Ibid.) “[T]he trial court should not
decide unresolved factual issues that involve credibility determinations or
weighing of evidence. Rather, it should decide such issues only after issuing
an order to show cause and holding an evidentiary hearing.” (People v.
Duchine (2021) 60 Cal.App.5th 798, 811‒812.)
      Nevertheless, the court may appropriately deny a petition at the prima
facie stage if the petitioner is ineligible for relief as a matter of law. “ ‘[I]f the
record, including the court's own documents, “contain[s] facts refuting the


                                          6
allegations made in the petition,” then “the court is justified in making a
credibility determination adverse to the petitioner,” ’ ” thereby deeming him
or her ineligible. (Lewis, supra, 11 Cal.5th at p. 971.) For example, if the
record shows that the jury was not instructed on either the natural and
probable consequences or felony-murder doctrines, then the petitioner is
ineligible for relief as a matter of law. (People v. Daniel (2020) 57
Cal.App.5th 666, 677, review granted Feb. 24, 2021, S266336 and dism. Dec.
1, 2021.) A finding of ineligibility at the prima facie stage may also be based
on a legal holding from a prior appellate opinion arising from the conviction.
(Lewis, at p. 972.)
      We independently review a trial court's determination on whether a
petitioner has made a prima facie showing. (People v. Arias (2021) 66
Cal.App.5th 987, 999, review granted Sep. 29, 2021, S270555.) But before
doing that here, we address a procedural argument raised by the Attorney
General which if correct would dispose of the appeal.
B.    The People Forfeited the Argument That Harden’s Second Petition Is
      Barred by Collateral Estoppel
      The Attorney General contends Harden was barred by collateral
estoppel from filing a second petition because her first one was denied on the
merits and the second raised the same claims. However, the prosecution did
not raise the issue of collateral estoppel in the trial court and has therefore
forfeited that issue. (See People v. Morales (2003) 112 Cal.App.4th 1176,
1185 [“collateral estoppel is waived if not raised in the trial court”].)
      In any event, Harden makes claims in this second petition based on
new law (e.g., Lewis, supra, 11 Cal.5th 952 and Stats. 2021, Senate Bill
No. 775) that did not exist when she filed her first petition. Accordingly, the
second petition would not be barred by issue preclusion. (See People v. Ruiz


                                         7
(2020) 49 Cal.App.5th 1061, 1069 [collateral estoppel not applied if there has
been an intervening change in the law].)
C.    Harden Cannot Establish a Prima Facie Case Because Harden
      Conclusively Established She Was The Actual Killer
      Turning to the merits, we conclude that the prior appellate opinion
establishes Harden’s ineligibility for relief under section 1170.95 as a matter
of law. Specifically, in that appeal Harden asserted that “because there was
evidence from which the jury could have inferred she was not Alfred’s actual
killer, the trial court erred” by omitting certain jury instructions applicable to
persons who although “not the actual killer” acted with either the intent to
kill or with reckless indifference to human life. In Harden I, she asserted
that the jury “could have found” a man seen driving a truck after the incident
was the actual killer, or could have had a reasonable doubt whether she
actually killed Alfred.
      Rejecting these claims in Harden I, this court determined there was no
evidence from which the jury could have convicted Harden of murder on any
theory other than as being the actual killer, stating:
         “Considering the entire record in this case, we conclude
         there is insufficient evidence to support a reasonable
         inference that Harden was guilty of Alfred’s murder, but
         did not actually kill him. We are not persuaded by
         Harden’s argument that the jury could have found the male
         driver actually killed Alfred. [¶] . . . [¶]
         “Because there is no evidence to support a reasonable
         inference the male was inside [Alfred’s] home, we conclude
         a rational jury could not reasonably infer that the male (or
         any person other than Harden) was Alfred’s actual killer.
         Accordingly, the trial court did not err by omitting from
         CALJIC No. 8.80.1 instructions setting for the substance of
         provisions that would apply only if Harden were not the
         actual killer . . . .”


                                        8
      This holding on insufficiency of the evidence is a legal determination.
(People v. Shuey (1975) 13 Cal.3d 835, 842 (Shuey) [“legal sufficiency of

evidence” is an issue of law, not fact].)5 As such, it “established as the law of
the case” that Harden’s murder conviction is based on her being Alfred’s
actual killer. (In re Baird’s Estate (1924) 193 Cal. 225, 234 [“a decision on
appeal that the evidence in the case was insufficient to go to the jury . . . was
the law of the case”].)
         “[A]n appellate court[']s determination ‘that the evidence is
         insufficient to justify a finding or a judgment is necessarily
         a decision upon a question of law.’ [Citation]. Such a
         determination ‘establishe[s] as the law of the case that all
         the evidence adduced at the previous trial was insufficient
         as a matter of law to establish’ the finding or judgment.”
         (People v. Barragan (2004) 32 Cal.4th 236, 246.)
      To obtain relief under section 1170.95, Harden must first make a prima
facie showing that she could not be convicted of first or second degree murder
because of changes to section 188 or 189 made by Senate Bill No. 1437.
(§ 1170.95, subd. (a)(3).) Those changes only affect the potential culpability of
an aider and abettor who herself lacked malice aforethought, or a nonkiller
convicted on a felony murder theory. But as explained in Harden I, the jury
necessarily found beyond a reasonable doubt that Harden acted alone in
killing Alfred. She could not have been convicted of murder on an aider and
abettor theory, or as a mere participant in a burglary or robbery who did not
actually kill the victim. Thus, without weighing conflicting evidence or
making credibility determinations, the record of conviction irrefutably
establishes as a matter of law that she cannot establish a prima facie case
under section 1170.95, subdivision (c).


5     (Shuey, supra, 13 Cal.3d 835 was abrogated on other grounds as
recognized in People v. Bennett (1998) 17 Cal.4th 373, 389, fn. 5.)
                                          9
      In seeking to overturn the trial court’s order, Harden’s opening brief
contends that at the prima facie stage the trial court is prohibited from
relying on the prior appellate opinion. But that brief was filed several
months before the Supreme Court’s decision in Lewis. And as we have
explained, Lewis holds that a trial court “may look at the record of
conviction . . . to determine whether a petitioner has made a prima facie case
for section 1170.95 relief.” (Lewis, supra, 11 Cal.5th at p. 971.) The Supreme
Court further recognized that “[a]ppellate opinions . . . are generally
considered to be part of the record of conviction.” (Id. at p. 972, fn. 6.)
      At Harden’s counsel’s request, we granted leave to file a supplemental
brief addressing Lewis and Senate Bill No. 775, which amended section

1170.95 effective January 1, 2022.6 Among other changes, Senate Bill No.
775 amends subdivision (d)(3) of section 1170.95, which specifies the evidence
that may be considered at a section 1170.95 hearing following issuance of an
order to show cause. As amended, section 1170.95, subdivision (d)(3)
provides in part:
         “At the hearing to determine whether the petitioner is
         entitled to relief, the burden of proof shall be on the
         prosecution to prove, beyond a reasonable doubt, that the
         petitioner is guilty of murder or attempted murder under
         California law as amended by the changes to Section 188 or
         189 made effective January 1, 2019. The admission of
         evidence in the hearing shall be governed by the Evidence
         Code, except that the court may consider evidence
         previously admitted at any prior hearing or trial that is
         admissible under current law, including witness testimony,
         stipulated evidence, and matters judicially noticed. The

6     Because Harden’s appeal was not final by this date, she is eligible to
benefit from this remedial legislation. (See People v. Montes (2021) 71
Cal.App.5th 1001, 1006‒1007.) The Attorney General does not contend
otherwise.

                                        10
          court may also consider the procedural history of the case
          recited in any prior appellate opinion.” (Italics added.)
      Harden maintains that if the court is expressly permitted to “consider
the ‘procedural history of the case recited in any prior appellate opinion,’ ” by
negative inference it may not consider the appellate opinion’s recitation of
facts (unless otherwise admissible). And while she acknowledges that
subdivision (d)(3) by its terms is directed to the hearing that takes place after
the court determines the petitioner has stated a prima facie case and issues
an order to show cause, Harden asserts that the restrictions on using a prior
appellate opinion “must necessarily apply to the prima facie stage as well.”
She notes, for example, that the “preamble” to Senate Bill No. 775 expressly
states it is intended to codify Lewis’s holding regarding “the standard for
determining the existence of a prima facie case” and Lewis set the prima facie
bar “very low.” She further maintains that it would be “incongruous” to
prohibit a trial court from considering an appellate opinion’s factual
recitation at a “section (d)(3) evidentiary hearing, but then to permit its
consideration to deny a potentially meritorious petition at the prima facie
stage.”
      We mostly agree with these contentions. The substantive question at
the prima facie stage is whether the record of conviction shows the petitioner
is ineligible for relief as a matter of law. As Lewis cautions, at the prima
facie stage the court cannot weigh evidence. (Lewis, supra, 11 Cal.5th at
p. 972.) As a practical matter, this means that at the prima facie stage, the
court cannot compare the facts recited in the prior appellate opinion to those
asserted by the petitioner and decide which version to credit.
      Nevertheless, the purpose of the prima facie stage is to efficiently
dispose of section 1170.95 petitions that, in Lewis’s words, are “clearly
meritless”—a term of art we understand to mean meritless as a matter of law

                                       11
or irrefutably meritless based on procedural history recited in the prior
appeal. (See Lewis, supra, 11 Cal.5th at p. 971.) To the extent a prior
appellate opinion in the same case demonstrates the petition is clearly
meritless, nothing in Lewis prohibits its use. To the contrary, Lewis clearly
holds, “there is no categorical bar to consulting the record of conviction at the
prima facie stage.” (Id. at p. 972, fn. 6.)
      Harden argues that it does not make sense to preclude the use of an
appellate opinion to establish facts at a hearing under subdivision (d), but
“then to permit its consideration to deny a potentially meritorious petition at
the prima facie stage.” But as just explained, at the prima facie stage a prior
appellate opinion is not being used to resolve contested facts, but rather to
establish conclusions of law or indisputable procedural history. Contrary to
Harden’s argument, a prior appellate opinion used for these permissible
purposes is not being used to deny a potentially meritorious petition at the
prima facie stage, but rather to screen out one that is clearly meritless.
      In a related argument, Harden maintains that even if a prior appellate
opinion may be properly considered at the prima facie stage, here the court
improperly used Harden I to engage in “judicial factfinding” and to make “a
[c]redibility [d]etermination” that is precluded at the prima facie stage.
Citing People v. Davenport (2021) 71 Cal.App.5th 476 (Davenport), she
contends the court cannot deny relief at the prima facie stage based on “a

summary of facts presented in an appellate opinion.”7



7      In Davenport, the trial court denied a section 1170.95 petition based in
part on facts taken from the preliminary hearing transcript. The court of
appeal reversed because at the prima facie stage, the inquiry is “a test of the
petitioner’s pleaded allegations, not an inquiry into the truth of those
allegations and the credibility of the evidence on which they rely.”
(Davenport, supra, 71 Cal.App.5th at p. 483.) The record of conviction “bars a
                                         12
      As Davenport explains, the prima facie stage is “a test of the
petitioner’s pleaded allegations, not an inquiry into the truth of those
allegations . . . .” (Davenport, supra, 71 Cal.App.5th at p. 483.) Still, the
record of conviction may appropriately be used at this stage to the extent—
but only to the extent—that it “necessarily” and “conclusively” refutes the
petitioner’s claims. (Ibid.)
      Accordingly, in this case the trial court erred in denying Harden’s
petition on the grounds that there was an irreconcilable conflict between the
facts stated in Harden I and those in the section 1170.95 petition. But as we
have explained, the ruling itself was correct because Harden I establishes as
a matter of law that Harden’s murder conviction was necessarily based on a
finding that she was the actual killer, and that disqualifies her from seeking
relief under section 1170.95. In denying Harden’s petition for resentencing
without the benefit of the Supreme Court’s decision in Lewis, the trial court
employed reasoning that we now know was faulty. But its ultimate
conclusion was correct, and we therefore affirm the ruling. (D’Amico v. Board
of Medical Examiners (1974) 11 Cal.3d 1, 19 [“ ‘[A] ruling or decision, itself
correct in law, will not be disturbed on appeal merely because given for a
wrong reason.’ ”]; see also People v. Brooks (2017) 3 Cal.5th 1, 39 [“if the

ruling was correct on any ground, we affirm”].)8


petitioner from pleading things that the record of conviction necessarily
establishes are untrue”—that is, “conclusively” refutes. (Ibid.)

8     When the Legislature was considering Senate Bill No. 775, opponents
expressed concern about certain “logistical issues,” rendering “problematic”
its application to convictions “that contain no admissible record of
conviction . . . .” (Senate Bill Third Reading Analysis, SB 775, as amended
Sept. 1, 2021, p. 3.) We do not comment on that issue, nor any other
potentially “problematic” ones not before us. Our holding is necessarily
limited to the circumstances presented by this case—in which the record of
                                        13
      Harden also asserts that because the jury was not asked to “expressly”
find that she was the actual killer, the record of conviction does not refute her
petition as a matter of law. However, as explained above, there was no
substantial evidence from which the jury could have convicted Harden of
murder except as being the actual killer. Moreover, the jury expressly found
that she “personally inflicted great bodily injury” upon Alfred (within the
meaning of section 12022.7, subdivision (c)) during the burglary. Thus,
contrary to Harden’s claim, the jury did make an express finding that she
inflicted the fatal injuries. (See People v. Cole (1982) 31 Cal.3d 568, 578–579
[under section 12022.7, “personally inflict” means those who “directly

perform” the act causing physical injury].)9




conviction demonstrates as a matter of law that the section 1170.95 petition
is “clearly meritless” within the meaning of Lewis, supra, 11 Cal.5th at page
971.

9      Citing People v. Offley (2020) 48 Cal.App.5th 588, Harden contends the
finding that she personally inflicted great bodily injury does not mean the
jury found she actually killed Alfred. But in that case, the defendant was
one of five people who participated in a gang-related shooting into an
occupied vehicle. (Id. at p. 592.) Although the jury found that Offley had
personally used a gun, he had arguably been convicted of murder under the
natural and probable consequences doctrine. The personal use enhancement
did not require that he acted with either the intent to kill or with conscious
disregard, and thus it did not irrefutably establish he acted with malice. (Id.
at p. 598.) In contrast here, where there was no evidence sufficient to sustain
a finding that anyone other than Harden killed Alfred, the jury’s finding that
she personally inflicted great bodily injury on Alfred necessarily amounted to
a finding that she was the actual killer.
                                       14
                              DISPOSITION


     The order is affirmed.

                                            DATO, J.

WE CONCUR:



O'ROURKE, Acting P. J.



IRION, J.




                                  15